Citation Nr: 0024482	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic back 
disorder, including degenerative disc disease of the lumbar 
spine and congenital sacralization, lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel





INTRODUCTION

The appellant served on active duty from July 1974 to July 
1980 and from October 1982 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for degenerative disc disease, lumbar spine.

During the course of this appeal, the appellant filed a claim 
seeking entitlement to nonservice-connected pension benefits.  
Although originally denied, the RO granted entitlement to a 
total and permanent disability evaluation for pension 
purposes in an October 1999 rating decision.  Accordingly, 
the appellant's appeal with respect to this issue is deemed 
to be satisfied.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's inservice muscle spasm injuries were acute 
and transitory.  

3.  There is no competent medical evidence of a chronic 
lumbar spine disorder having been incurred in or aggravated 
during service; the veteran's final discharge examination, 
dated in August 1984, noted findings of a normal spine and 
extremities.

4.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
chronic lumbar disorder.

5.  The first post service complaint of back pain was in 
1993, over eight years after the veteran's discharge from the 
service.

6.  The veteran's current back disorder, including 
degenerative disc disease of the lumbar spine, is not shown 
to be causally related to his active duty service.

7.  Congenital or developmental defects, including congenital 
sacralization, are not considered a disease or injury under 
the law for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection for congenital sacralization is 
precluded by law. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
3.303 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
2.  A back disorder, including degenerative disc disease, 
lumbar spine, was not incurred in, or aggravated by, active 
military service. 38 U.S.C.A. §§ 101(16), 101(24), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, reveals that he served on 
active duty in the United States Navy from July 1974 to July 
1980 and from October 1982 to September 1984.  The veteran's 
initial entrance examination, performed in June 1974, noted 
essentially normal findings throughout, except for the 
veteran's hearing acuity.  The report of a periodical 
physical examination, performed in August 1978, also noted 
essentially normal findings throughout.  In May 1980, the 
veteran was treated for an apparent muscle strain to the 
latissimus dorsi, bilaterally.  The report of this treatment 
noted that the veteran's back went out on him just after 
climbing a ladder.  In discussing his previous medical 
history, the report noted that the veteran "has had only (1) 
one other episode like this [with] his back - age 15 - doctor 
[treated] him said it was muscular in origin."  A subsequent 
treatment report, five days after initial incident, indicated 
that the veteran remained on bed rest.  An assessment of 
musculoskeletal strain, probable paravertebral muscle, was 
given.  The report recommended that the veteran remain on bed 
rest for two more days.  No subsequent follow-up treatment 
was indicated.  In June 1980, a discharge examination was 
conducted.  The report of this examination noted findings of 
a normal spine and extremities.  

In July 1982, a re-enlistment examination was conducted.  The 
report of this examination noted that the veteran's spine and 
extremities were normal.  In March 1984, the veteran sought 
treatment for back pain, which the report noted had been 
present for three days.  Physical examination revealed a 
limited range of motion of the spine, with no swelling or 
other gross abnormality.  The report concluded with an 
assessment of "? muscle strain."  No follow-up treatment was 
indicated.  The veteran's discharge examination, performed in 
August 1984, noted findings of a normal spine and 
extremities.

Post service medical treatment reports, dated in August 1994, 
were received from the River Oaks Hospital in Jackson, 
Mississippi.  A review of these records revealed that the 
veteran was admitted for treatment of severe pain in the 
right back, buttock, thigh and leg "for the past several 
weeks."  An operative note, dated in August 1994, indicated 
that the veteran underwent an excision of herniated nucleus 
pulposus, multiple extruded; decompression of the L-4 and L-5 
nerve roots, right; and laminotomy at L-4 and L-5.  The 
report also noted that he "appears to have a congenital 
fusion of the lumbosacral level."  A discharge summary 
report, dated in August 1994, noted final diagnoses of: (1) 
lumbar herniated nucleus pulposus, L4-L5, right, extruded; 
(2) chronic degenerative lumbar disc disease; and (3) 
congenital sacralization.  

Post service medical treatment reports, dated September 1996 
to July 1999, were retrieved by the RO from the VA medical 
center in Jackson, Mississippi.  A magnetic resonance imaging 
examination of the spine was conducted in November 1996.  The 
report of this examination noted the veteran's history of a 
laminectomy at L4-L5.  The report also noted findings of disc 
narrowing from levels L3 to S1; marked degenerative disc 
disease; and slight disc bulging at L3-L4.  At the L4-L5 disk 
level, the report noted degenerative disc disease and 
hypertrophic change of the left apophyseal joint with slight 
narrowing on the left.

A treatment report, dated in December 1996, noted the 
veteran's history of back pain for the past four years.  The 
report indicated that the veteran's low back pain was 
reportedly due to a birth defect and that his upper back pain 
was due to an injury.  A psychiatric treatment report, dated 
in December 1996, noted the veteran's history of low back 
pain of three years duration, secondary to an apparent birth 
defect in his spine.  The report also noted that the veteran 
experienced upper back pain, which began "suddenly after he 
shot a gun."  Nerve conduction studies were performed in 
April 1997.  The report of this procedure noted an 
interpretation of possible right L4-L5 radiculopathy versus 
deep peroneal neuropathy.  X-ray examination of the cervical 
spine, dated in June 1997, revealed no abnormalities.

In May 1998, a VA examination of the spine was conducted.  
The report of this examination noted:

In 1993, he fired a shotgun and the 
recall [sic] injured a disc in his neck.  
Now he has muscle spasm at the base of 
his neck and across the top of both 
shoulders.  . . .  

In 1994, the patient fell off a tractor 
and 1 month later, had surgery on the 
lower back.  Now he complains of constant 
low back pain with pain in the lateral 
aspect of the right hip.  He has an 
occasional electric shock-like pain on 
the medial aspect of the right knee.  The 
right foot flops when he is very tired.

Physical examination revealed a well-healed midline low 
lumbar scar.  The veteran had a reduced range of motion in 
the spine and straight leg raise tests caused pain on the 
right side.  X-ray examination of the lumbar spine revealed 
the L5 disc to be sacralized, considerable narrowing at L3-
L4, and trace narrowing at L4-L5.  X-ray examination of the 
cervical spine revealed no abnormalities.  The report 
concluded with an impression of status post lumbar 
diskectomy, degenerative disc disease of the lumbar spine, 
and no evidence of organic pathology in the cervical spine.

In December 1998, an MRI examination of the lumbar spine was 
conducted.  The report of this examination noted narrowing of 
the disc spaces at L3-L4 and L4-L5 consistent with disc 
degeneration.  Hypertrophy of the facet joints was noted at 
both levels with some encroachment of the neural foramina at 
L4-L5, bilaterally.  The report also noted that the L5 was 
partially sacralized with very small disc at L5-S1 level.  An 
MRI examination of the cervical spine, also performed in 
December 1998, revealed an impression of no acute disc 
herniation and slight posteriorly bulging disc at C6-C7 with 
slight effacement of the thecal sac along the ventral aspect.

In April 1999, the veteran filed his substantive appeal, VA 
Form 9.  On his appeal form, the veteran indicated that he 
was treated for muscle strain in 1977 or 1978 while stationed 
in Norfolk, Virginia.  He stated:

I never saw a doctor.  Only corpsmen, and 
I can't recall them doing any X-rays.  I 
feel that what I had was at least one 
bulging disc and that all of my lower 
back problems stem from the birth defect 
in my lumbar.  A defect that would have 
been obvious had they done X-rays.  I 
feel very strongly that my condition was 
aggravated by my time in service.

In September 1999, a personal hearing was conducted before 
the RO.  At the hearing, the veteran testified that he had a 
birth defect of the lumbar spine.  Specifically, he noted 
that he had sacralization of the L5 disc.  He noted that he 
first experienced lower back problems at the age of 15.  
Thereafter, he indicated, he did not experience any back 
problems until his active military service. The veteran 
testified that during his active duty service, he required 
extended bed rest on three separate occasions due to back 
pain.  He denied having any back problems immediately after 
service.  When asked about his about his first post service 
back pain, the veteran stated:

I had a tractor accident and - no, - 
well, it always bothered me a little bit, 
but it was nothing - nothing that bad.  
And in '94 I got thrown off of a tractor 
and about two weeks after that a disk 
ruptured, which I think was caused by 
that.
. . . 
And ever since then it's been downhill.  
The year before that - I've got a bulging 
disk in my neck here and it was caused by 
a shotgun that I never should have 
bought.

See Regional Office Hearing Transcript, p. 4 (Sept. 22, 
1999).  

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

For purposes of clarity, the Board has divided its discussion 
of the veteran's claim for service connection for a lumbar 
spine disorder into two separate parts: congenital 
sacralization and degenerative disc disease.

A.  Congenital Sacralization

In support of his claim, the veteran has alleged that he has 
a birth defect in his back that was aggravated during the 
course of his active duty service.  In this regard, a 
hospital discharge report, dated in August 1994, diagnosed 
the veteran with congenital sacralization.  

Pursuant to 38 C.F.R. § 3.303(b) (1999), congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  Thus, in view of the 
regulatory bar to consideration of congenital disorders for 
service connection, the appellant's claim for service 
connection for congenital sacralization must be denied due to 
the lack of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law). 

In making this determination, the Board notes that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations. O.G.C. Prec. op. 82-90 
(July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (1999).  
Sacralization is defined as follows:  "anomalous fusion of 
the fifth lumbar vertebra to the first segment of the sacrum, 
so that the sacrum consists of six segments." Dorland's 
Illustrated Medical Dictionary, 1478 (28th ed., 1994).  Thus, 
the veteran's condition, congenital sacralization, is not a 
disease process and service connection for this condition may 
not be granted on the basis of inservice aggravation.

B.  Degenerative Disc Disease

Initially, the Board finds that the veteran's claim for 
service connection for degenerative disc disease, lumbar 
spine, is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible. See Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered and generally a presumption 
of credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)" (first emphasis added)).  All relevant facts have 
been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran contends that he incurred, or 
aggravated, degenerative disc disease, lumbar spine, during 
his periods of active duty service.  The determinative issues 
presented by this claim are: (1) whether the veteran 
incurred, or aggravated, a chronic back disorder during 
service; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to his active military service.  In presenting his claim, the 
veteran has not alleged an inservice back injury sustained in 
combat.  Thus, the combat presumption under 38 U.S.C.A. §1154 
does not apply.

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that an injury or 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

Both of the veteran's entrance examinations, performed in 
June 1974 and in July 1982, listed normal findings pertaining 
to the veteran's spine and extremities.  Accordingly, the 
veteran is presumed to have entered active service in sound 
condition.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that a chronic back disorder was incurred during either 
of the veteran's periods of active duty service.  Although 
the veteran's service medical records revealed two separate 
incidents of treatment for back pain, once in May 1980 and 
again in March 1984, the treatment reports reveal only 
diagnoses of muscular strain.  No reference to any joint 
abnormality of the spine was indicated.  Subsequent inservice 
medical records were also silent as to any ongoing treatment 
following either of these incidents.  Moreover, the veteran's 
discharge examinations, performed in June 1980 and again in 
August 1984, noted normal findings pertaining to the 
veteran's spine and extremities.  Thus, the objective 
evidence of record does not show the presence of a chronic 
back disorder during the veteran's active duty service.  

Through his testimony herein, the veteran indicated that he 
was treated on three separate occasions for back pain during 
his active duty service.  Even if the Board accepts this 
allegation as true, the evidence of record does not support 
the finding of a chronic back disorder having been incurred 
during the veteran's active duty service.  As noted above, 
the veteran's final discharge examination, dated in August 
1984, noted normal findings concerning the veteran's spine 
and extremities.  At the September 1999 hearing before the 
RO, the veteran denied having any back problems immediately 
after service.  Moreover, the evidence of record indicates 
that the veteran's first post service back treatment was not 
until 1993, nine years after his discharge from the service, 
following a post service injury from using a shotgun.

The veteran has failed to establish the required nexus 
between his current back disorder and his active duty 
military service.  The statements and testimony given by the 
veteran are not competent evidence to establish the etiology 
of his current disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
does not have medical expertise, the veteran is not competent 
to make a determination that his current back disorder is the 
result of an inservice injury over three decades ago. See 
Espiritu v. Derwinski, 2 Vet. App. 492, at 495 (1992).  There 
is no medical evidence suggesting a link between the 
veteran's current back disorder and his active duty service.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a back injury. 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert v. Derwinski, 1 Vet. App. at 55.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chronic back 
disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

